State Insurance Fund — Warrant Register — Public Record The warrant register showing checks issued on workmen's compensation claims by the State Insurance Fund is open to public inspection with or without the permission of the Commissioner of the State Insurance Fund since it does not represent information acquired by the Commissioner from persons, firms or corporations insured in the State Insurance Fund as provided in 85 O.S. 147 [85-147] (1961).  The Attorney General has had under consideration your letter of March 28 1968, requesting an opinion.  You ask: May the Commissioner of the State Insurance Fund allow the examination of 85 the warrant register which indicates the checks that have been issued on Workmen's Compensation claims by the State Insurance Fund? 51 O.S. 24 [51-24] (1961), provides: "It is hereby made the duty of every public official of the State of Oklahoma, and of its subdivisions, who are required by law to keep public records pertaining to their said offices, to keep the same open for public inspection for proper purposes, at proper times and in proper manner, to the citizens and taxpayers of this State, and its sub-divisions, during all business hours of the day; provided, however, the provisions of this act shall not apply to Income Tax Returns filed with the Oklahoma Tax Commission, or other records required by law to be kept secret. " (Emphasis added) 85 O.S. 147 [85-147] (1961), provides: "Information acquired by the Commissioner or the officers or employees of the State Insurance Fund, from persons, firms or corporations insured in said State Insurance Fund, or from employees of such persons, firms or corporations pursuant to this Article shall not be open to public inspection, and any officer or employee of the Commissioner, who without authority of the Commissioner, or pursuant to the rules prescribed by the State Insurance Fund Commissioner, or as otherwise required by law shall disclose the same, shall be guilty of a misdemeanor." (Emphasis added) Section 147, supra, is express in closing to public inspection information acquired by the Commissioner from persons, firms, or corporations insured in the State Insurance Fund. However, the prohibition of Section 147 does not extend to all records and all information within the Commissioner's office. Since the warrant register is nothing more than a record of checks or payments made by the Commissioner it does not represent information "acquired" from those insured in the Fund.  It will also be noted that Section 147 provides in effect that the Commissioner has the authority to disclose the information acquired which is not otherwise open to public inspection.  Therefore, it is the opinion of the Attorney General that the warrant register showing checks issued on workmen's compensation claims by the State Insurance Fund is open to public inspection with or without the permission of the Commissioner of the State Insurance Fund since it does not represent information acquired by the Commissioner from persons, firms or corporations insured in the State Insurance Fund as provided in 85 O.S. 147 [85-147] (1961). (Kenneth R. Nance) ** SEE: OPINION NO. 79-011 (1979) ** ** SEE: OPINION NO. 76-118 (1976) ** ** SEE: OPINION NO. 79-011 (1979) **